[gkznqemdczfp000001.jpg]                                                                                                                                              
Exhibit 10.1

 

 

 

 

July 16, 2020

 

 

Scott Womack

8408 Stitt Rd.

Monclova, OH 43542

 

 

Dear Scott:

 

We are pleased to extend an offer to join the NauticStar team beginning August
3, 2020. You will be joining us at a very exciting time for the Company and we
all look forward to working with you.

 

The complete terms of our offer are as follows:

 

 

Job Title:

President, NauticStar

 

 

 

Salary/Bonus:

Your base annual salary will be $340,000. You will be eligible for the
management

 

 



Bonus plan. You will be eligible for up to 50% of your base salary based on the
Company’s financial performance and on achievement of agreed upon KPO’s (to be
determined).

 

 

 

LTIP:

You will be eligible for the Company’s Long-Term Incentive Plan. This Plan will
allow you to earn up to 50% of your base salary in stock-based compensation. The
Compensation Committee will provide you with specific grant information at the
end of each fiscal year.

 

 

 

Benefits:

You will be eligible for health benefits effective the first day of the month
following 60 days from your date of hire. This includes medical, dental,
prescription, and vision coverage. You will also be eligible for short and long
term disability and life insurance.

 

 

You will be eligible to participate in our 401K the first of the month following
30 days of employment. We will accept a rollover from a qualified plan.

 

You will be eligible for two weeks of vacation this year and four weeks of
vacation in 2021. We observe ten paid holidays per year. In addition, you will
be eligible for all other benefits as described in the Benefits Guide.

 

 

Relocation:

You will be eligible for up to $25,000 moving and associated expenses.

 

 

Please indicate your acceptance of this offer by signing this letter and
returning it to me. This offer is contingent upon a negative drug screen and a
clear criminal background check, which will be arranged upon your acceptance.

 

 

 

 

 

 

[gkznqemdczfp000002.jpg]

--------------------------------------------------------------------------------

 

 

 

As a condition of employment, you will be required to sign a Confidentiality,
Non-Disclosure, Non- Circumvention & Non-Competition Agreement; and provide
appropriate identification documents required for completion of Form I-9.

 

Once again, we are very excited about the opportunity to have you bring your
professional skills to our company at this very critical time in our history.

 

Sincerely,

 

/s/ Frederick A. Brightbill

Fred Brightbill

President & CEO

 

 

 

 

 

Agreed:

/s/ Scott Womack                            

 

 



  Scott Womack

 

 

 

 

 

 

 

 

 

 

Date: 7/16/2020

 